J-A07038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TEDDY J. BERNARD                           :
                                               :
                       Appellant               :   No. 461 MDA 2020

         Appeal from the Judgment of Sentence Entered January 2, 2020
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0000769-2019


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 23, 2021

        Appellant Teddy J. Bernard appeals from the judgment of sentence

entered in the Court of Common Pleas of Lancaster County on January 2,

2020. After careful review, we affirm.

        The trial court set forth the facts and procedural history herein as

follows:

                                   BACKGROUND

               On October 15, 2018, Lancaster County Children and Youth
        Agency forwarded information to the Lancaster City Bureau of
        Police (“LCBP”) relating to suspected child abuse involving M.J.
        (“victim”). See Affidavit of Probable Cause. On November 26,
        2018, the victim was interviewed by police and disclosed that
        Appellant had sexual contact with her on numerous occasions
        when she was 8 or 9 years of age, including penetrating her vagina
        with his penis and forcing her to perform oral sex on his penis. Id.
        Appellant was the ex-paramour of the victim's mother. Id. On

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A07038-21


     January 17, 2019, police charged Appellant with rape of a child
     and related sexual offenses. See Police Criminal Complaint.
            On October 28, 2019, Appellant appeared before the court
     for a jury trial on one count each of rape of a child, statutory
     sexual assault, involuntary deviate sexual intercourse with a child,
     sexual assault, indecent assault of a person less than 13 years of
     age, unlawful contact with a minor, corruption of minors, and
     indecent exposure.1 (Notes of Testimony, Volume 1 at 88-91)
     (“N.T.1”). On October 31, 2019, the jury returned a guilty verdict
     on all counts and the court ordered a pre-sentence investigation.
     (Notes of Testimony, Volume 4 at 2-4, 8-9).
            On January 2, 2020, the court imposed an aggregate
     sentence of ten years and nine months to thirty-four years[’]
     incarceration. (Notes of Testimony, Sentencing at 25-27, 30)
     (“N.T.S.”). The sentences imposed on each count were within the
     standard range of the sentencing guidelines. Id.; see also
     Sentencing Guidelines Worksheet. Moreover, the court imposed
     the mandatory minimum sentence of ten years[’] incarceration for
     rape of a child as requested by the Commonwealth. (N.T.S. at 4,
     22).
            Appellant filed a post-sentence motion on January 9, 2020,
     alleging in part that the convictions were against the weight of the
     evidence. See Motion of the Defendant for a New Trial and Arrest
     of Judgment. The motion was denied on February 6, 2020. See
     Order, 2/6/20.
            On March 6, 2020, Appellant timely filed an appeal to the
     Superior Court. See Notice of Appeal. On April 24, 2020, Appellant
     filed an Amended Statement of Errors Complained of on Appeal
     (“Statement”), alleging that the trial court abused its discretion:
     (1) when it ruled that if Appellant presented character witnesses
     as to the traits of law-abidingness or peacefulness the
     Commonwealth would be permitted to present testimony of adult
     women who alleged Appellant had sexually harassed them at their
     places of employment; and (2) in finding that the guilty verdict
     for the crimes of rape of a child, statutory sexual assault,
     involuntary deviate sexual intercourse of a child, sexual assault,
     indecent assault, unlawful contact with a minor, corruption of a
     minor and indecent exposure was not against the weight of the
     evidence. See Statement.
     __

     118  Pa.C.S.A. § 3121(c); 18 Pa.C.S.A. § 3122.1(a)(1); 18
     Pa.C.S.A. § 3123(b); 18 Pa.C.S.A. §3124.1; 18 Pa.C.S.A. §


                                    -2-
J-A07038-21


      3126(a)(7); 18 Pa.C.S.A. § 6318(a)(1); 18 Pa.C.S.A.                §
      6301(a)(1)(ii); and 18 Pa.C.S.A. § 3127(a); respectively.

Trial Court Opinion, filed 5/22/20, at 1-3.

      In his brief, Appellant presents the following questions for this Court’s

review:

      1. Whether the trial court abused its discretion when it ruled that
      if Appellant presented character witnesses as to the traits of law-
      abidingness or peacefulness, then Appellee would be permitted to
      present testimony of adult women who alleged Appellant sexually
      harassed them?

      2. Whether the court abused its discretion in finding that the guilty
      verdicts for the crimes of rape of a child, statutory sexual assault,
      involuntary deviate sexual intercourse of a child, sexual assault,
      indecent assault, unlawful contact with a minor, corruption of a
      minor, and indecent exposure were not against the weight of the
      evidence?

Appellant’s Brief at 5.

      It is well-settled that:

      Questions concerning the admissibility of evidence lie within the
      sound discretion of the trial court, and a reviewing court will not
      reverse the court's decision on such a question absent a clear
      abuse of discretion.” Commonwealth v. Bracey, 831 A.2d 678,
      681 (Pa. Super. 2003) (internal quotation marks and
      modifications omitted). “[A] discretionary ruling cannot be
      overturned simply because a reviewing court disagrees with the
      trial court's conclusions.” See Commonwealth v. O'Brien, 836
      A.2d 966, 968 (Pa. Super. 2003) (internal quotation marks
      omitted).

Commonwealth v. Hernandez, 862 A.2d 647, 650 (Pa.Super. 2004).

      The Pennsylvania Rules of Evidence permit a criminal defendant to

introduce evidence of his or her character or a pertinent character trait, so

long as that evidence is not used to “prove that on a particular occasion the

                                      -3-
J-A07038-21


person acted in accordance with the character or trait.” Pa.R.E. 404(a)(1).

Such evidence may be proven by testimony about the person's reputation.

Pa.R.E. 405(a). As this Court further explained:

      In a criminal case, the defendant may offer character witnesses
      to testify as to that defendant's reputation in the community
      regarding a relevant character trait. See Pa.R.E. 404(a)(1);
      405(a). Of course, the Commonwealth may attempt to impeach
      those witnesses. Commonwealth v. Hoover, 16 A.3d 1148,
      1149 (Pa.Super. 2011) (citing Commonwealth v. Morgan, [ ]
      739 A.2d 1033, 1035 ([Pa.] 1999)). “For example, when cross-
      examining character witnesses offered by the accused, the
      Commonwealth may test the witnesses' knowledge about specific
      instances of conduct of the accused where those instances are
      probative of the traits in question.” Hoover, 16 A.3d at 1149-
      1150 (citing Pa.R.E. 405(a)). However, the Commonwealth's right
      to cross-examine character witnesses is not unlimited: the
      Commonwealth may not cross-examine a character witness about
      a defendant's uncharged criminal allegations, Morgan, 739 A.2d
      at 1035-1036, or a defendant's arrests that did not lead to
      convictions. Commonwealth v. Scott, [ ] 436 A.2d 607, 611-
      612 ([Pa.] 1981).

Commonwealth v. Kuder, 62 A.3d 1038, 1057-1058 (Pa.Super. 2013),

appeal denied, 114 A.3d 416 (Pa. 2015); see also Pa.R.E. 405(a)(2) (“In a

criminal case, on cross-examination of a character witness, inquiry into

allegations of other criminal conduct by the defendant, not resulting in

conviction, is not permissible.”).

      In presenting his first issue, Appellant has mischaracterized the trial

court’s ruling on his “Motion to Preclude the Commonwealth from Introducing

Evidence of Unrelated Allegations of Sexual Harassment of Adult Women” filed

on October 16, 2019. The motion was filed in response to discovery provided

by the Commonwealth that revealed several of Appellant’s female co-workers

                                     -4-
J-A07038-21


from two places of employment had made allegations of sexual harassment

or improper sexual touching against Appellant. See Motion at ¶ 3. Appellant

maintained their allegations were irrelevant and inadmissible at trial under

Pa.R.E. 404.

      Prior to trial, a hearing was held on Appellant’s motion. Following oral

argument, the trial court ruled as follows:

            THE COURT: What I indicated in chambers is that the
      Commonwealth would not be permitted to cross-examine any of
      your character witnesses with regard to any of the specific
      instances or conduct that occurred, none of which apparently has
      resulted in a conviction. And they would also not be able to call
      witnesses to testify to the specific unrelated allegations of sexual
      harassment; however, they would be able to call in rebuttal
      witnesses to rebut [Appellant’s] character as to peacefulness
      and/or being a law-abiding person essentially by asking those
      witnesses whether they know of others in the community who
      know [Appellant] and are they aware of [Appellant’s] reputation
      in the community for being a peaceful person and, if so, what is
      it.
            So that was the [c]ourt’s ruling.

           Mr. Stretton: It is my understanding if I do not present
      character witnesses then Ms. Mansfield will not present adverse
      character witnesses under those circumstances?

            THE COURT: Right, I would not allow her to do so.

N.T. 10/28/19, at 10-11.

      Defense counsel asked for an opportunity to clarify with Appellant

whether “he agrees for me not to call the character witnesses based on Your

Honor’s ruling[,]” and the trial court granted counsel the opportunity to do so.

Id. at 12. A colloquy ensued at which time defense counsel and the trial court

both questioned Appellant regarding counsel’s recommendation that in light

                                     -5-
J-A07038-21


of the foregoing, character witnesses would not be called to testify on

Appellant’s behalf. Id. at 13-16.

          Appellant’s arguments to the contrary, the trial court’s above

statements evince the court specifically stated it would not permit the

Commonwealth to call witnesses to testify as to specific, unrelated allegations

or to cross-examine Appellant’s character witnesses regarding any specific

conduct which had not resulted in a conviction. In fact, at no time did the trial

court rule that the Commonwealth’s proposed witnesses would be permitted

to testify about their allegations of sexual harassment against Appellant.

          Simply put, the trial court held that if Appellant offered character

testimony pertaining to his general reputation as a peaceful and law abiding

citizen in community, the Commonwealth could rebut said testimony with

witnesses who could be asked “whether they know of others in the community

who know [Appellant] and are they aware of [Appellant’s] reputation in the

community for being a peaceful person and, if so, what is it.” In so ruling, the

trial court did not abuse its discretion.   See Pa.R.E. 405; Kuder, supra.

Therefore, despite the fact that during the colloquy, defense counsel stated

“the issue is preserved for appellate review, if we’re unsuccessful, I have a

right to challenge the Judge’s ruling up to the Superior Court if we have come

to that point[,]” Id. at 15, Appellant’s appellate argument in support of his

erroneous characterization of the trial court’s holding does not entitle him to

relief.


                                      -6-
J-A07038-21


       Appellant next challenges the weight of the evidence to support his

convictions. Initially, Appellant properly preserved his weight of the evidence

claim in a timely, post-sentence motion for a new trial, which the trial court

denied. See Commonwealth v. Stiles, 143 A.3d 968, 980 (Pa.Super. 2016)

(noting that a defendant “must present his challenge to the weight of the

evidence to the trial court for a review in the first instance”).

       Appellant argues that M.J.’s failure to timely report the conduct, coupled

with   the   “extreme   number    of   contradictions”   in   the   testimony   the

Commonwealth’s witnesses presented at trial and Appellant’s lack of a criminal

record, show that the “convictions are such that they should shock the

conscience of this Court, and shock fundamental justice.” Appellant’s Brief at

11, 28. Appellant states there is no physical evidence or reports to therapists

or psychiatrists with whom M.J. treated in middle school and high school to

corroborate her allegations. Appellant further stresses these allegations were

made at a time when M.J. was grappling with mental health and gender

identity issues. Id. at 26-28.

       It is axiomatic that:

              “A motion for a new trial based on a claim that the verdict
       is against the weight of the evidence is addressed to the discretion
       of the trial court.” Commonwealth v. Clay, ... 64 A.3d 1049,
       1054-55 ( [Pa.] 2013). “A new trial should not be granted because
       of a mere conflict in the testimony or because the judge on the
       same facts would have arrived at a different conclusion.” Id. at
       1055. When a trial court considers a motion for a new trial based
       upon a weight of the evidence claim, the trial court may award
       relief only “when the jury's verdict is so contrary to the evidence
       as to shock one's sense of justice and the award of a new trial is

                                       -7-
J-A07038-21


     imperative so that right may be given another opportunity to
     prevail.” Id. The inquiry is not the same for an appellate court.
     Rather, when an appellate court reviews a weight claim, the court
     is reviewing the exercise of discretion by the trial court, not the
     underlying question of whether the verdict was against the weight
     of the evidence. Id. at 1054. The appellate court reviews a weight
     claim using an abuse of discretion standard. Id. at 1057.
            At trial, the jury [is] the ultimate fact-finder and the sole
     arbiter of the credibility of each of the witnesses. “Issues of
     witness credibility include questions of inconsistent testimony and
     improper motive.” Commonwealth v. Sanchez, ... 36 A.3d 24,
     27 ( [Pa.] 2011) (citation omitted). A jury is entitled to resolve
     any inconsistencies in the Commonwealth's evidence in the
     manner that it sees fit. See Commonwealth v. Rivera, ... 983
     A.2d 1211, 1220 ( [Pa.] 2009) (stating that “the trier of fact, in
     passing upon the credibility of witnesses, is free to believe all,
     part, or none of the evidence”) (citation omitted).

Commonwealth v. Jacoby, 170 A.3d 1065, 1080 (Pa. 2017).

     In response to Appellant's weight claim, the trial court opined as follows:

            Appellant next alleges the court abused its discretion in
     finding that the guilty verdict on each count was not against the
     weight of the evidence, because the evidence was so contradictory
     as to render any verdict based on this evidence unreliable. See
     Statement.
            An allegation that the verdict is against the weight of the
     evidence is addressed to the discretion of the trial court, which
     will award a new trial only when the jury's verdict is so contrary
     to the evidence as to shock one's sense of justice. Commonwealth
     v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013). “[T]he evidence must
     be so tenuous, vague and uncertain that the verdict shocks the
     conscience of the court.” Commonwealth v. Talbert, 129 A.3d 536,
     546 (Pa. Super. 2015) (quoting Commonwealth v. Sullivan, 820
     A.2d 795, 806 (Pa. Super. 2003)).
            “The trial judge may not grant relief based merely on some
     conflict in testimony or because the judge would reach a different
     conclusion on the same facts.” Commonwealth v. Blakeney, 946
     A.2d 645, 653 (Pa. 2008)). The jury is free to believe “all, part, or
     none of the evidence and to determine the credibility of the
     witnesses.” Commonwealth v. Smith, 985 A.2d 886, 897 (Pa.
     2009). Questions about inconsistent testimony go to the
     credibility of the witnesses, and it is solely for the jury to resolve

                                     -8-
J-A07038-21


     any conflicts or inconsistencies. Commonwealth v. Upshur, 764
     A.2d 69, 74 (Pa. Super. 2000).
            In Upshur, the appellant claimed the jury's verdict finding
     him guilty of murder of the first degree was against the weight of
     the evidence because the only eyewitness to the crime had given
     conflicting accounts of the incident in statements to the police and
     during trial, which made his testimony “wholly unworthy of belief.”
     764 A.2d at 72. The Superior Court disagreed, stating it was solely
     for the jury to determine credibility of the witnesses and resolve
     conflicts or inconsistencies in the evidence. Id. at 74. The verdict
     was not against the weight of the evidence because the jury
     determined the testimony of the Commonwealth witness was
     credible. Id.
            A trial court's exercise of discretion in determining whether
     a verdict is against the weight of the evidence is one of the “least
     assailable reasons for granting or denying a new trial.”
     Commonwealth v. Dupre, 866 A.2d 1089, 1102 (Pa. Super. 2005).
     Appellate review is limited to whether the trial judge's discretion
     was properly exercised, and relief will only be granted where the
     facts and inferences of record disclose a palpable abuse of
     discretion. Smith, 985 A.2d at 897. The function of an appellate
     court is to review the trial court's exercise of discretion based upon
     a review of the record, rather than to consider de novo the
     underlying question of the weight of the evidence. Commonwealth
     v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009).
            In the present case, the victim testified at trial and
     established a history of sexual abuse committed by Appellant
     against her when the victim was between 8 and 10 years old.
     (N.T.1 at 106-12, 120, 133-41, 146-47, 158-62). At the time,
     Appellant was the boyfriend of the victim's mother. Id. at 106.
     Although Appellant did not live with the victim and her mother, he
     was at the victim's house almost every day and would stay the
     night. Id. at 107, 148-49.
            When she was 8 years old, Appellant told the victim to come
     upstairs into her mother's bedroom while her mother was at the
     grocery store. (N.T.1 at 107-08). There, Appellant told the victim
     to take off her clothes and he had sexual intercourse with her,
     putting his penis inside her vagina. Id. at 108. The victim could
     not pinpoint the dates or number of times this happened, but
     stated Appellant had sexual intercourse with her once a week and
     it was more than 10 times. Id. at 111, 154-55, 158-59. The victim
     usually laid down and Appellant got on top of her. Id. at 110.
     However, Appellant sometimes made the victim get on top of him
     during sexual intercourse when she got older. Id. at 111. The

                                     -9-
J-A07038-21


     victim recalled seeing Appellant with a condom wrapper and she
     remembered it hurt when he put his penis inside her vagina. Id.
     at 140-41.
           The victim further stated that when Appellant called her into
     the room he would also touch her face and breast area above and
     under her clothes. (N.T.1 at 109-10). On one occasion, Appellant
     had the victim perform oral sex on him. Id. at 111-12. Appellant
     also kissed the victim on the lips and on her vagina. Id. at 137-
     38. Appellant told the victim to keep these things between the two
     of them. Id. at 141. The victim stated her mother was never home
     when these incidents occurred and she never told her mother
     when it was happening because she did not really understand
     what was happening. Id. at 118-20.
           The victim testified that she later realized Appellant's
     actions were wrong while watching a TV show that mentioned the
     word rape. (N.T.1 at 119-20, 162). She did not tell her mother
     because she thought she would get in trouble. Id. at 120. However
     the victim did tell a group of her friends, including Sarah in the
     seventh grade and Claire in the ninth grade. Id. at 121-22, 156-
     58. The victim told the school counselor in the eleventh grade that
     Appellant had raped her. Id. at 123-24. After being admitted to
     Roxbury Hospital because she became very depressed and
     suicidal, the victim disclosed to Nurse Brian. Id. at 125-26. The
     victim also told Detective Ryan Hockley by writing in a note that
     Appellant had raped her. Id. at 132-34.
           Claire Mcllvaine (“Mcllvaine”) confirmed she was friends with
     the victim and they were close. (Notes of Testimony, Volume 2 at
     112-13) ("N.T.2"). In September 2016, the victim told Mcllvaine
     she was assaulted by her mother's boyfriend for a few years from
     the time she was 9 years old, and did not understand what had
     happened until sex ed in school. Id. at 114. McIlvaine remembered
     the victim telling her about this on more than one occasion. Id. at
           Shana McGill (“McGill”), the victim's mother, stated that she
     and Appellant dated from 2005 to 2010 or 2011. (N.T.1 at 172-
     77). According to McGill, Appellant sometimes stayed overnight
     while they were dating, he lived with McGill and the victim for
     around one year, and there were times when Appellant and the
     victim were left alone together. Id. at 174-176, 194-201.
     Ultimately, McGill and Appellant broke up. Id. at 180.
           McGill related that one or two years after the relationship
     ended the victim first disclosed to McGill that Appellant had
     “touched her.” (N.T.1 at 187). When McGill asked what she meant,
     the victim refused to provide further details and changed the
     subject. Id. at 187, 204. McGill noticed a change in the victim at

                                   - 10 -
J-A07038-21


     the age of 10 or 11 years old when the victim became more angry,
     less outgoing, more emotional, more forgetful, and more guarded.
     Id. at 191-92. The changes also affected her grades. Id. at 192.
            Last school year, McGill was called to school because the
     victim was very emotional and was talking about committing
     suicide. (N.T.1 at 180-81). The victim had written a note which
     McGill read that stated the victim was raped. Id. at 182-83. That
     same day, the victim was hospitalized due to her desire to self -
     harm. Id. at 183-84. Later, McGill took the victim to the police
     station. Id. at 188-89. While at the station, McGill called Appellant
     and left messages stating she needed to talk to him about the
     victim. Id. at 189. Appellant never called back, which McGill
     thought was odd because he always called her back. Id. at 189-
     90.
            Suzanne Presley (“Presley”), a school psychologist, testified
     that she spoke with the victim in the fall of 2018 to conduct a crisis
     risk assessment because the victim was threatening suicide.
     (N.T.1 at 213-14). During the assessment, the victim revealed
     that she had been sexually abused when she was 8 years old. Id.
     at 214-15. The victim further stated she did not realize what
     happened until she watched a TV show and heard about sexual
     abuse. Id. at 215. Although the victim was able to explain to
     Presley what happened, the victim said she could not tell her
     mother about the assault so Presley had the victim write it down.
     Id. at 216. Because Presley was concerned the victim might hurt
     herself, the victim was referred to crisis that same day. Id. at 215-
     17. Presley then reported the information to ChildLine. Id. at 216.
            Brian Brewer (“Brewer”), a nurse who assessed the victim
     at Roxbury Treatment Center on October 4, 2018 because of
     suicidal tendencies, testified that the victim appeared to be pretty
     depressed and reported she was sexually abused by her mother's
     former boyfriend starting at the age of 8. (N.T.2 at 5-7, 11, 16).
     Brewer reported the victim's statements to the state. Id. at 19.
     Mustafa Kaleem (“Kaleem”), a psychiatrist who treated the victim
     at Roxbury, also testified that the victim reported she had been
     sexually molested by her mother's former boyfriend and she was
     having flashbacks. Id. at 96, 100, 104-05. The victim was
     discharged to Philhaven for further treatment on October 19,
     2018. Id. at 101.
            Dr. Philip Rodenberger (“Rodenberger”), an attending
     psychiatrist with Wellspan Philhaven Hospital, testified that he
     evaluated the victim on November 1, 2018. (N.T.2 at 46- 49). The
     victim reported that she was sexually abused multiple times by
     her mother's former boyfriend when she was 8 years old and she

                                    - 11 -
J-A07038-21


     was having “violent flashbacks.” Id. at 49-50. Based on his
     examination, Rodenberger diagnosed the victim with post
     traumatic stress disorder with mood and behavioral instability. Id.
     at 54. The psycho-social stressors included divorce of her
     biological parents, history of sexual abuse, and dealing with
     transgender issues. Id. at 55. Rodenberger did not find that the
     victim was delusional, psychotic, or making things up. Id. at
     54,64-65, 68.
            Detective Ryan Hockley (“Hockley”), LCBP, received this
     case through a Children and Youth Agency referral. (N.T.2 at 151).
     Because the victim was at an inpatient facility, she was not
     forensically interviewed. Id. at 155.3 When Hockley interviewed
     the victim on November 26, 2018, the victim wrote down on a
     note what she testified to at trial. Id. at 155-57.
            Appellant testified at trial and stated he met McGill in 2006,
     they lived on the same block, and they were in a casual
     relationship. (N.T.2 at 201). Appellant moved into McGill's home
     in 2006 or 2007, and acknowledged the victim resided there as
     well. Id. at 202-03, 221-22. Appellant stated he moved out in
     2008 when their relationship ended. Id. at 203. Appellant denied
     ever touching the victim improperly. Id. at 210-11.4
            In his Statement, Appellant claims there was no
     corroborating evidence of the victim's allegations, there was no
     timely reporting, there was no physical evidence, the victim did
     not allege a specific date or time for the incidents, the victim had
     serious ongoing psychiatric issues, and there were a number of
     contradictions in the testimony. However, it was solely for the jury
     to determine the credibility of the witnesses, and to resolve
     conflicts or inconsistencies in the evidence. See Upshur. The jury
     chose to believe the testimony of the victim and disbelieve
     Appellant's testimony, after evaluating all of the concerns raised
     by Appellant in his Statement.
            Furthermore, there was additional evidence that tied
     Appellant to the crimes. Appellant was in a relationship with McGill
     at the time he committed these crimes, giving him access to the
     victim. There were also times when Appellant was alone with the
     victim, giving him the opportunity to commit these crimes. McGill
     noted a change in the victim around the time the victim testified
     that Appellant was raping and assaulting her, as the victim
     became more angry, less outgoing, more emotional, more
     forgetful, more guarded, and her grades began to suffer. The
     victim also testified that she disclosed what Appellant had done to
     multiple people over a period of time, and these disclosures were


                                    - 12 -
J-A07038-21


      corroborated by Mcllvaine, Presley, and several professionals who
      examined the victim.
            In this case, the jury's verdict was not so contrary to the
      evidence as to shock one's sense of justice, nor was it against the
      weight of the evidence. Thus, Appellant's claim must fail.

      __
      3 Julie Stover (“Stover”), a medical provider at the Lancaster

      County Children's Alliance, testified that she physically examine
      the victim on October 8, 2019, and nothing stood out to either
      confirm or deny sexual abuse. (N.T.2 at 135, 139, 142-45).
      However, Stover stated a normal exam would be expected when
      the victim of a sexual assault was 8 years old at the time of the
      alleged assault and the examination did not occur until the child
      was 17 years old. Id. at 145, 149.

      4 Cassandra Claiborne (“Claiborne”) testified she met Appellant in
      2008 and they started living together in 2009. (N.T.2 at 181-83).
      Appellant is her fiancé and they have four children together. Id.
      at 185, 188. In response to the victim's testimony that one
      incident occurred at Claiborne's house, and Claiborne returned
      home while they were there, Claiborne stated she never returned
      home and saw the victim with Appellant. Id. at 138-39, 151, 188.
      However, Claiborne did acknowledge there were times she was
      working when Appellant was not, and she would not have been
      home with Appellant. Id. at 192.

Trial Court Opinion, filed 5/22/20, at 6-12.

      As previously noted, inconsistencies in testimony are not sufficient to

warrant a new trial on grounds that the verdict was against the weight of the

evidence. See Jacoby, 170 A.3d at 1080. Although Appellant has highlighted

some inconsistencies in the Commonwealth's evidence, the jury was permitted

to resolve any such discrepancies in the Commonwealth's favor. Assessing all

of the evidence presented at trial according to the governing principles cited

above, and in light of the trial court’s thorough analysis of this claim, we simply

cannot conclude that the trial court abused its discretion when it found that

                                      - 13 -
J-A07038-21


the jury's verdict did not shock its sense of justice. Consequently, Appellant's

weight challenge fails. Accordingly, we uphold Appellant’s convictions.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/23/2021




                                     - 14 -